DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2019/0122937 A1) (hereinafter referred to as Cheng).
Regarding claim 1, Cheng teaches an integrated circuit device (device in Fig. 8 of Cheng) comprising: 
first and second fin-type semiconductor active regions (regions 210 and 208 in Fig. 8 of Cheng respectively) on a substrate (102); 
a plurality of first semiconductor patterns (nanowires in the stack above region 210; these nanowires are better shown in Fig. 7), which are stacked on the first fin-type active region (210) as a first plurality of spaced-apart channel regions (each nanowire is a channel) of a first FINFET (p-type FET in region 210); 
a plurality of second semiconductor patterns (nanowires in the stack above region 208; these nanowires are better shown in Fig. 7), which are stacked on the 208) as a second plurality of spaced-apart channel regions (each nanowire is a channel) of a second FINFET (n-type FET in region 208); 
a first gate structure (the gate structure including 804-806 on region 210) on the plurality of first semiconductor patterns, said first gate structure comprising a first material region (804), which at least partially fills spaces between the first plurality of spaced-apart channel regions (as shown in Fig. 8); and 
a second gate structure (the gate structure including 802-806 on region 208) on the plurality of second semiconductor patterns, said second gate structure comprising second and third material regions (802 and 806, respectively), which at least partially fill spaces between the second plurality of spaced-apart channel regions (as shown in Fig. 8).  
Regarding claim 9, Cheng teaches an integrated circuit device (device in Fig. 8 of Cheng) comprising: 
first and second fin-type semiconductor active regions (regions 210 and 208 in Fig. 8 of Cheng respectively) on a substrate (102); 
a plurality of first semiconductor patterns (nanowires in the stack above region 210; these nanowires are better shown in Fig. 7), which are stacked on the first fin-type active region (210) as a first plurality of spaced-apart channel regions (each nanowire is a channel) of a first FINFET (p-type FET in region 210); 
a plurality of second semiconductor patterns (nanowires in the stack above region 208; these nanowires are better shown in Fig. 7), which are stacked on the second fin-type active region (208) as a second plurality of spaced-apart channel regions (each nanowire is a channel) of a second FINFET (n-type FET in region 208); 
a first gate structure (the gate structure including 804-806 on region 210) on the plurality of first semiconductor patterns, said first gate structure comprising a first material region (804), which surrounds and at least partially fills spaces between the first plurality of spaced-apart channel regions (as shown in Fig. 8); and 
a second gate structure (the gate structure including 802-806 on region 208) on the plurality of second semiconductor patterns, said second gate structure comprising a second material region (802), which surrounds and at least partially fill spaces between the second plurality of spaced-apart channel regions (as shown in Fig. 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0358921 A1) (hereinafter referred to as Park) in view of Pillarisetty et al. (US 2014/0091360 A1) (hereinafter referred to as Pillarisetty).
Regarding claim 1, Park teaches an integrated circuit device (device in Figs. 1, 2A-B of Park) comprising: 
first and second semiconductor active regions (regions of substrate 101 where the PMOS 150A-B and NMOS 130A-B are located) on a substrate (101); 
a first gate structure (150A/B), said first gate structure comprising a first material region (PMOS barrier 153); and 
a second gate structure (130A/B), said second gate structure comprising second (NMOS barrier 133) and third material regions (NMOS work function metal 135). 
But Park is silent as in teaching that the first and second semiconductor active regions are fin-type semiconductor active regions; and that the integrated circuit device comprising: a plurality of first semiconductor patterns, which are stacked on the first fin-type active region as a first plurality of spaced-apart channel regions of a first FINFET; a plurality of second semiconductor patterns, which are stacked on the second fin-type active region as a second plurality of spaced-apart channel regions of a second FINFET; the first gate structure is disposed on the plurality of first semiconductor patterns, which at least partially fills spaces between the first plurality of spaced-apart channel regions; and the second gate structure is disposed on the plurality of second semiconductor patterns, which at least partially fill spaces between the second plurality of spaced-apart channel regions. 
Pillarisetty teaches an integrated circuit device (device in Figs. 2H, 3A-B of Pillarisetty) comprising: first and second fin-type semiconductor active regions (regions of base layer 205 that has surfaces 225 in the PMOS nanowire structure 301 and in NMOS nanowire structure 302 Fig. 2H, respectively) on a substrate (201); a plurality of first semiconductor patterns (nanowires 280A of the PMOS 301), which are stacked on the first fin-type active region (region of base layer 205 that has surface 225 of the PMOS nanowire structure 301 in Fig. 2H) as a first plurality of spaced-apart channel regions (region of the nanowire 280A that is covered by the gate 215) of a first FINFET (PMOS 301); a plurality of second semiconductor patterns (nanowires 290A of the NMOS 302), which are stacked on the second fin-type active region (region of base layer 205 that has surface 225 of the NMOS nanowire structure 302 in Fig. 2H) as a second plurality of spaced-apart channel regions (region of the nanowire 290A that is covered by the gate 225) of a second FINFET (NMOS 302); a first gate structure (315 over the nanowires 280A of PMOS 301) on the plurality of first semiconductor patterns, which at least partially fills spaces between the first plurality of spaced-apart channel regions (see Figs. 3A-B); and a second gate structure (315 over the nanowires 280A of NMOS 302) on the plurality of second semiconductor patterns.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second semiconductor active regions into fin-type semiconductor active regions and to have made the gate to wrap around the nanowires, as according to Pillarisetty, in order to increase the current capacity of the device while reducing the size of the device. 
As incorporated, the active regions of the PMOS 150A/B and NMOS 130A/B of Park would be made into nanowires 280A and 290A, respectively, as disclosed in Fig. 2H of Pillarisetty.  Since the layers of the gate structures of Park (130A/B and 150A/B) are deposited conformally, they would wrap around the respective nanowires.
Regarding claim 2, Park in view of Pillarisetty teaches all the limitations of the device of Claim 1, and also teaches wherein a percentage of oxygen content in the second material region exceeds a percentage of oxygen content in the first material region (as described in [0044] and [0033] of Park, the first material layer 153 is made of TiN while the second material layer 133 is made of TiON.  So the oxygen content of the second material region is greater than the oxygen content of the first material). 
Regarding claim 3, Park in view of Pillarisetty teaches all the limitations of the device of Claim 1, and also teaches wherein the first material region extends on sidewalls of the plurality of first semiconductor patterns and on a top surface of an uppermost one of the plurality of first semiconductor patterns (as incorporated and suggested in Figs. 2H-3A/B of Pillarisetty, the layer 153 of Park would be deposited on sidewalls of the nanowires 280A and also on top surface of the uppermost nanowire 280A of Pillarisetty); and wherein the first gate structure further includes a composite of a fourth material region (work function metal layer 155 in Fig. 2E of Park) and a fifth material region (barrier capping layer 156 in Fig. 2E of Park), which extend on sidewalls and on a top surface of the first material region (as incorporated in claim 1).  
Regarding claim 4, Park in view of Pillarisetty teaches all the limitations of the device of Claim 3, and also teaches wherein a percentage of oxygen content in the fourth material region exceeds a percentage of oxygen content in the first material region (as described in [0044] and [0045] of Park, the first material layer 153 is made of TiN while the fourth material layer 155 is made of TiAlO. Thus, the oxygen content of the fourth material layer 155 is higher than that of the first material layer 153).   
Regarding claim 5, Park in view of Pillarisetty teaches all the limitations of the device of Claim 1, and also teaches wherein the first material region comprises at least one of a metal nitride (as described in [044] of Park, the layer 153 of Park includes a TiN) including a first metal (Ti), a metal carbide including the first metal and a metal carbonitride including the first metal; and where the second material region comprises at least one of a metal oxide including a second metal, a metal oxynitride (as described in [0033] of Park, the layer 133 of Park is TiON) including the second metal (Ti), a metal oxycarbide including the second metal, and a metal oxycarbonitride including the second metal.  
Regarding claim 6, Park in view of Pillarisetty teaches all the limitations of the device of Claim 5, and also teaches wherein the first metal is selected from a group consisting of titanium (as described in [0044] of Park), niobium, tantalum, molybdenum and tungsten; and wherein the second metal is selected from a group consisting of titanium (as described in [0033] of Park), niobium, tantalum, molybdenum and tungsten.  
Regarding claim 8, Park in view of Pillarisetty teaches all the limitations of the device of Claim 1, and also teaches wherein the first material region is electrically insulated from the plurality of first semiconductor patterns (as incorporated, layer 153 of Park is insulated from the nanowires 280A of Pillarisetty by the gate insulating layers 151-152 of Park); and wherein the second material region is electrically insulated from the plurality of second semiconductor patterns (similarly, layer 133 of Park is insulated from the nanowires 290A of Pillarisetty by the gate insulating layers 131-132 of Park).  
Regarding claim 9, Park teaches an integrated circuit device (device in Figs. 1, 2A-B of Park) comprising: 
first and second semiconductor active regions (regions of substrate 101 where the PMOS 150A-B and NMOS 130A-B are located) on a substrate (101); 
a first gate structure (150A/B), said first gate structure comprising a first material region (PMOS barrier 153); and 
a second gate structure (130A/B), said second gate structure comprising a second material region (NMOS barrier 133).  
But Park is silent as in teaching that the first and second semiconductor active regions are fin-type semiconductor active regions, and that the integrated circuit device comprising: a plurality of first semiconductor patterns, which are stacked on the first fin-type active region as a first plurality of spaced-apart channel regions of a first FINFET; a plurality of second semiconductor patterns, which are stacked on the second fin-type active region as a second plurality of spaced-apart channel regions of a second FINFET; the first gate structure is disposed on the plurality of first semiconductor patterns and surrounds and at least partially fills spaces between the first plurality of spaced-apart channel regions; the second is disposed on the plurality of second semiconductor patterns and surrounds and at least partially fill spaces between the second plurality of spaced-apart channel regions.
Pillarisetty teaches an integrated circuit device (device in Figs. 2H, 3A-B of Pillarisetty) comprising: first and second fin-type semiconductor active regions (regions of base layer 205 that has surfaces 225 in the PMOS nanowire structure 301 and in NMOS nanowire structure 302 Fig. 2H, respectively) on a substrate (201); a plurality of first semiconductor patterns (nanowires 280A of the PMOS 301), which are stacked on the first fin-type active region (region of base layer 205 that has surface 225 of the PMOS nanowire structure 301 in Fig. 2H) as a first plurality of spaced-apart channel regions (region of the nanowire 280A that is covered by the gate 215) of a first FINFET (PMOS 301); a plurality of second semiconductor patterns (nanowires 290A of the NMOS 302), which are stacked on the second fin-type active region (region of base layer 205 that has surface 225 of the NMOS nanowire structure 302 in Fig. 2H) as a second plurality of spaced-apart channel regions (region of the nanowire 290A that is covered by the gate 225) of a second FINFET (NMOS 302); a first gate structure (315 over the nanowires 280A of PMOS 301) on the plurality of first semiconductor patterns, which at least partially fills spaces between the first plurality of spaced-apart channel regions (see Figs. 3A-B); and a second gate structure (315 over the nanowires 280A of NMOS 302) on the plurality of second semiconductor patterns.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second semiconductor active regions into fin-type semiconductor active regions and to have made the gate to wrap around the nanowires, as according to Pillarisetty, in order to increase the current capacity of the device while reducing the size of the device. 
As incorporated, the active regions of the PMOS 150A/B and NMOS 130A/B of Park would be made into nanowires 280A and 290A, respectively, as disclosed in Fig. 2H of Pillarisetty.  Since the layers of the gate structures of Park (130A/B and 150A/B) are deposited conformally, they would wrap around the respective nanowires.  In other words, the first gate structure surrounds and at least partially fills spaces between the first plurality of spaced-apart channel regions and the second gate structure surrounds and at least partially fills spaces between the second plurality of spaced-apart channel regions.
Regarding claim 11, Park teaches an integrated circuit device (device in Figs. 1, 2A-B of Park) comprising: 
a first active region (regions of substrate 101 where the PMOS 150A-B are located) and a second fin-type active region (region of substrate 101 where the NMOS 130A-B are located) protruding from a substrate (101) and extending in a first direction (I-I’ direction in Fig. 1); 
a first gate structure (150A/B) extending in a second direction (V-V’ direction in Fig. 1) on the first active region and comprising a first material layer (PMOS barrier 153), wherein the second direction is perpendicular to the first direction (as shown in Fig. 1 of Park); and 
a second gate structure (130A/B) extending in the second direction (V-V’ direction) on the second active region and comprising a second material layer (NMOS work function metal 135) and a third material layer (NMOS barrier capping layer 136).  
But Park is silent as in teaching that first and second active regions are fin-type active regions, and that the integrated circuit device comprising: a plurality of first semiconductor patterns located apart from a top surface of the first fin-type active region, each first semiconductor pattern having a channel region; a plurality of second semiconductor patterns located apart from a top surface of the second fin-type active region, each second semiconductor pattern having a channel region; the first gate structure filling a first sub-gate space between the respective first semiconductor patterns; and the second gate structure sequentially located in a second sub-gate space between the respective second semiconductor patterns.
Pillarisetty teaches an integrated circuit device (device in Figs. 2H, 3A-B of Pillarisetty) comprising: first and second fin-type semiconductor active regions (regions of base layer 205 that has surfaces 225 in the PMOS nanowire structure 301 and in NMOS nanowire structure 302 Fig. 2H, respectively) on a substrate (201); a plurality of first semiconductor patterns (nanowires 280A of the PMOS 301), which are stacked on the first fin-type active region (region of base layer 205 that has surface 225 of the PMOS nanowire structure 301 in Fig. 2H) as a first plurality of spaced-apart channel regions (region of the nanowire 280A that is covered by the gate 215) of a first FINFET (PMOS 301); a plurality of second semiconductor patterns (nanowires 290A of the NMOS 302), which are stacked on the second fin-type active region (region of base layer 205 that has surface 225 of the NMOS nanowire structure 302 in Fig. 2H) as a second plurality of spaced-apart channel regions (region of the nanowire 290A that is covered by the gate 225) of a second FINFET (NMOS 302); a first gate structure (315 over the nanowires 280A of PMOS 301) on the plurality of first semiconductor patterns, which at least partially fills spaces between the first plurality of spaced-apart channel regions (see Figs. 3A-B); and a second gate structure (315 over the nanowires 280A of NMOS 302) on the plurality of second semiconductor patterns.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second semiconductor active regions into fin-type semiconductor active regions and to have made the gate to wrap around the nanowires, as according to Pillarisetty, in order to increase the current capacity of the device while reducing the size of the device. 
As incorporated, the active regions of the PMOS 150A/B and NMOS 130A/B of Park would be made into nanowires 280A and 290A, respectively, as disclosed in Fig. 2H of Pillarisetty.  Since the layers of the gate structures of Park (150A/B and 130A/B) are deposited conformally, they would wrap around the respective nanowires.  In other words, the first gate structure fills a first sub-gate space between the respective first semiconductor patterns and the second gate structure sequentially located in a second sub-gate space between the respective second semiconductor patterns.  Moreover, first and second the fin-type active regions also protrude from a top surface of the substrate.
Regarding claim 12, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 11, and also teaches wherein a material included in the second material layer has a higher oxygen content than a material included in the first material layer (as described in [0044] and [0037] of Park, the first material layer 153 is made of TiN while the second material layer 135 is made of TiAlOCN.  So the oxygen content of the second material region is greater than the oxygen content of the first material).  
Regarding claim 13, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 11, and also teaches wherein the first material layer is located on sidewalls of the plurality of first semiconductor patterns located in the second direction and a top surface of an uppermost first semiconductor pattern (as incorporated and suggested in Figs. 2H-3A/B of Pillarisetty, the layer 153 of Park would be deposited on sidewalls of the nanowires 280A and also on top surface of the uppermost nanowire 280A of Pillarisetty), 
wherein the first gate structure comprises: 
a fourth material layer (work function metal layer 155 in Fig. 2E of Park) located on the first material layer and surrounding the sidewalls of the plurality of first semiconductor patterns located in the second direction (as combined in claim 11 above); and 
a fifth material layer (barrier capping layer 156 in Fig. 2E of Park) located on the fourth material layer and surrounding the sidewalls of the plurality of first semiconductor patterns located in the second direction (as combined in claim 11 above).  
Regarding claim 14, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 13, and also teaches wherein a material included in the fourth material layer has a higher oxygen content than a material included in the first material layer (as described in [0044] and [0045] of Park, the first material layer 153 is made of TiN while the fourth material layer 155 is made of TiAlO. Thus, the oxygen content of the fourth material layer 155 is higher than that of the first material layer 153).  
Regarding claim 16, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 13, and also teaches wherein the first gate structure further comprises a first buried conductive layer (PMOS gate electrode 157 in Fig. 2E of Park) surrounding the fifth material layer (as combined in claim 11 above), the second material layer is located on sidewalls of the plurality of second semiconductor patterns located in the second direction and a top surface of an uppermost second semiconductor pattern (as incorporated in claim 11 and suggested in Figs. 2H-3A/B of Pillarisetty, the layers 131-137 of Park would be deposited on sidewalls of the nanowires 290A and also on top surface of the uppermost nanowire 290A of Pillarisetty), and the second gate structure further comprises a second buried conductive layer (NMOS gate electrode 137 in Fig. 2A of Park) surrounding the third material layer.  
Regarding claim 17, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 11, and also teaches wherein the first material layer comprises at least one of a metal nitride (as described in [044] of Park, the layer 153 of Park includes a TiN) including a first metal (Ti), a metal carbide including the first metal, and a metal carbonitride including the first metal, and the second material layer comprises at least one of a metal oxide including a second metal, a metal oxynitride including the second metal, a metal oxycarbide including the second metal, and a metal oxycarbonitride (the second material layer 135 is made of TiAlOCN as described in [0037] of Park) including the second metal (Ti or Al).  
Regarding claim 18, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 17, and also teaches wherein the first metal comprises at least one of titanium (Ti as described in [044] of Park), tantalum, niobium, molybdenum, and tungsten, and the second metal comprises at least one of titanium (as described in [0037] of Park, layer 135 includes Ti), tantalum, niobium, molybdenum, and tungsten.  
Regarding claim 20, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 11, and further comprising: a first gate insulating layer (151-152 in Fig. 2A of Park) between the plurality of first semiconductor patterns and the first material layer; and a second gate insulating layer (131-132 in Fig. 2A of Park) between the plurality of second semiconductor patterns and the second material layer.  

Claims 7, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pillarisetty, as applied in claim 5, 9, and 17 respectively, and further in view of Zhang et al. (US 2020/0273710 A1) (hereinafter referred to as Zhang).
Regarding claim 7, Park in view of Pillarisetty teaches all the limitations of the device of Claim 5, but is silent as in teaching wherein the second material region comprises MxOyNZ, where M is a metal, O is oxygen and N is nitrogen, x > 0.0, z > 0.0, 0.2 ≤ y ≤ 0.7 and 0.3 ≤ x+z ≤ 0.8 (Park teaches that the barrier layer 133 is TiON but does not specify the content of oxygen in this TiN layer).  
Zhang teaches that the oxygen concentration of a TiON layer ranging from 5% to 25% can alter the threshold voltage of the nanowires devices (see [0045] of Zhang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxygen concentration in the range of 5% to 25% in the second material region so that the threshold voltage and barrier properties of the layer can be optimized.
As incorporated, since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made TiON so that x > 0.0, z > 0.0, 0.2 ≤ y ≤ 0.7 and 0.3 ≤ x+z ≤ 0.8.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 10, Park in view of Pillarisetty teaches all the limitations of the device of Claim 9, but is silent as in teaching wherein a percentage of oxygen content in the second material region exceeds a percentage of oxygen content in the first material region; and wherein the second material region comprises MXOyNZ, where M is a metal, 0 is oxygen and N is nitrogen, x > 0.0, z > 0.0, 0.2 ≤ y ≤ 0.7 and 0.3 ≤ x+z ≤ 0.8 (Park teaches that the barrier layer 133 is TiON but does not specify the content of oxygen in this TiN layer).  
Zhang teaches that the oxygen concentration of a TiON layer ranging from 5% to 25% can alter the threshold voltage of the nanowires devices (see [0045] of Zhang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxygen concentration in the range of 5% to 25% in the second material region so that the threshold voltage and barrier properties of the layer can be optimized.
As incorporated, since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made TiON so that x > 0.0, z > 0.0, 0.2 ≤ y ≤ 0.7 and 0.3 ≤ x+z ≤ 0.8.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 19, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 17, but is silent as in teaching wherein the second material layer is expressed by formula MxOyNZ, wherein M is the second metal, 0.2 ≤ y ≤ 0.7, and 0.3 ≤ x + z ≤ 0.8 (Park teaches that the barrier layer 133 is TiON but does not specify the content of oxygen in this TiN layer).   
Zhang teaches that the oxygen concentration of a TiON layer ranging from 5% to 25% can alter the threshold voltage of the nanowires devices (see [0045] of Zhang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxygen concentration in the range of 5% to 25% in the second material region so that the threshold voltage and barrier properties of the layer can be optimized.
As incorporated, since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Thus, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made TiON so that x > 0.0, z > 0.0, 0.2 ≤ y ≤ 0.7 and 0.3 ≤ x+z ≤ 0.8.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pillarisetty.
Regarding claim 11, Park teaches an integrated circuit device (device in Figs. 1, 2A-B of Park) comprising: 
a first active region (regions of substrate 101 where the PMOS 150A-B are located) and a second fin-type active region (region of substrate 101 where the NMOS 130A-B are located) protruding from a substrate (101) and extending in a first direction (I-I’ direction in Fig. 1); 
a first gate structure (150A/B) extending in a second direction (V-V’ direction in Fig. 1) on the first active region and comprising a first material layer (PMOS work function layer 155), wherein the second direction is perpendicular to the first direction (as shown in Fig. 1 of Park); and 
a second gate structure (130A/B) extending in the second direction (V-V’ direction) on the second active region and comprising a second material layer (NMOS barrier 133) and a third material layer (NMOS work function metal 135).  
But Park is silent as in teaching that first and second active regions are fin-type active regions, and that the integrated circuit device comprising: a plurality of first semiconductor patterns located apart from a top surface of the first fin-type active region, each first semiconductor pattern having a channel region; a plurality of second semiconductor patterns located apart from a top surface of the second fin-type active region, each second semiconductor pattern having a channel region; the first gate structure filling a first sub-gate space between the respective first semiconductor patterns; and the second gate structure sequentially located in a second sub-gate space between the respective second semiconductor patterns.
Pillarisetty teaches an integrated circuit device (device in Figs. 2H, 3A-B of Pillarisetty) comprising: first and second fin-type semiconductor active regions (regions of base layer 205 that has surfaces 225 in the PMOS nanowire structure 301 and in NMOS nanowire structure 302 Fig. 2H, respectively) on a substrate (201); a plurality of first semiconductor patterns (nanowires 280A of the PMOS 301), which are stacked on the first fin-type active region (region of base layer 205 that has surface 225 of the PMOS nanowire structure 301 in Fig. 2H) as a first plurality of spaced-apart channel regions (region of the nanowire 280A that is covered by the gate 215) of a first FINFET (PMOS 301); a plurality of second semiconductor patterns (nanowires 290A of the NMOS 302), which are stacked on the second fin-type active region (region of base layer 205 that has surface 225 of the NMOS nanowire structure 302 in Fig. 2H) as a second plurality of spaced-apart channel regions (region of the nanowire 290A that is covered by the gate 225) of a second FINFET (NMOS 302); a first gate structure (315 over the nanowires 280A of PMOS 301) on the plurality of first semiconductor patterns, which at least partially fills spaces between the first plurality of spaced-apart channel regions (see Figs. 3A-B); and a second gate structure (315 over the nanowires 280A of NMOS 302) on the plurality of second semiconductor patterns.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second semiconductor active regions into fin-type semiconductor active regions and to have made the gate to wrap around the nanowires, as according to Pillarisetty, in order to increase the current capacity of the device while reducing the size of the device. 
As incorporated, the active regions of the PMOS 150A/B and NMOS 130A/B of Park would be made into nanowires 280A and 290A, respectively, as disclosed in Fig. 2H of Pillarisetty.  Since the layers of the gate structures of Park (150A/B and 130A/B) are deposited conformally, they would wrap around the respective nanowires.  In other words, the first gate structure fills a first sub-gate space between the respective first semiconductor patterns and the second gate structure sequentially located in a second sub-gate space between the respective second semiconductor patterns.  Moreover, first and second the fin-type active regions also protrude from a top surface of the substrate.
Regarding claim 13, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 11, and also teaches wherein the first material layer is located on sidewalls of the plurality of first semiconductor patterns located in the second direction and a top surface of an uppermost first semiconductor pattern (as incorporated and suggested in Figs. 2H-3A/B of Pillarisetty, the layer 155 of Park would be deposited on sidewalls of the nanowires 280A and also on top surface of the uppermost nanowire 280A of Pillarisetty), 
wherein the first gate structure comprises: 
a fourth material layer (barrier capping layer 156 in Fig. 2E of Park) located on the first material layer and surrounding the sidewalls of the plurality of first semiconductor patterns located in the second direction (as combined in claim 11 above); and 
a fifth material layer (PMOS gate electrode 157 in Fig. 2E of Park) located on the fourth material layer and surrounding the sidewalls of the plurality of first semiconductor patterns located in the second direction (as combined in claim 11 above).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pillarisetty, as applied to claim 13 above, and further in view of Jangjian et al. (US 2017/0125298 A1) (hereinafter referred to as Jangjian).
Regarding claim 15, Park in view of Pillarisetty teaches all the limitations of the integrated circuit device of claim 13, and also teaches wherein the first material layer has a first thickness (thickness of 155 of Park), and the second material layer has a second thickness (thickness of 133 of Park) that is less than the first thickness (as shown in Fig. 2E of Park), 
But Park in view of Pillarisetty is silent as in teaching that the second thickness is about 2 nm or less, and a thickness of the fourth material layer is equal to the second thickness of the second material layer. 
Jangjian teaches a metal gate structure (Fig. 1 of Jangjian) including barrier layers (142a in Fig. 1) which is made of TiN and is about 1 to 3 nm thick (see [0017] of Jangjian), a work function metal layer (148a), and a barrier capping layer (150a) which is also made of TiN and is about 1 to 3 nm thick (see [0019] of Jangjian). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the second thickness (of 133 of Park) to be about 1 to 3 nm thick, and the thickness of the fourth material layer (156 of Park) to be also about 1 to 3 nm thick.  These are known ranges of thickness for TiN barrier layer in the same type of device and having the same function in the device.  
Since the claimed ranges of “about 2 nm” of the second thickness “overlaps or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
As incorporated, the thickness of the fourth material layer would be equal to the second thickness of the second material layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822